Name: Commission Regulation (EC) No 2221/94 of 13 September 1994 amending Regulation (EC) No 1550/94 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria
 Type: Regulation
 Subject Matter: Europe;  European construction;  tariff policy;  agricultural activity
 Date Published: nan

 No L 239/6 Official Journal of the European Communities 14. 9 . 94 COMMISSION REGULATION (EC) No 2221/94 of 13 September 1994 amending Regulation (EC) No 1550/94 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria amended by adding to the quantities indicated in the Annex thereto, for each of the three years between 1 July 1994 and 30 June 1997, an annual quantity of 398,6 tonnes by way of compensation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in par ­ ticular Article 1 thereof, Whereas Commission Regulation (EC) No 1 550/94 (2) lays down detailed rules on the import of certain quantities of preparations intended for animal feeding which are speci ­ fied in the Annex thereto, under the Interim Agreement concluded with Bulgaria ; Whereas on 30 June 1994 the Community concluded an agreement in the form of an exchange of letters with Bulgaria (3), which amends the Interim Agreement with that country and provides for certain compensatory measures which take effect on 1 July 1994 ; whereas Regulation (EC) No 1550/94 should therefore be HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 1550/94 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 333, 31 . 12. 1993, p . 16 . (2) OJ No L 166, 1 . 7. 1994, p. 43 . (3 OJ No L 178 , 12. 7 . 1994, p . 71 . 14. 9 . 94 Official Journal of the European Communities No L 239/7 ANNEX The quantities imported under the CN codes referred to in this Annex benefit from a 60 % reduc ­ tion in the duty and levy during the period 1 July 1994 to 30 June 1997. CN code Description Total quantities which may be imported during the following periods 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 2309 90 31 Preparations of a kind used in animal 2 828,6 tonnes 3 018,6 tonnes 3 198,6 tonnes 2309 90 41 feeding